Opinion issued October 31, 2006
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-06-00941-CV
____________
 
IN RE RONALD X. GORDON, Relator
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINION
           Relator, Ronald X. Gordon, has filed a petition for writ of mandamus complaining
of Judge Vacek’s
 October 2, 2006 order, denying relator’s motion for summary judgment. 
           We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.